                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


CHRISTOPHER L. WINSLETT,                             )
                                                     )
           Plaintiff,                                )
                                                     )
      v.                                             )      Case No. 4:18-CV-1006 NAB
                                                     )
NANCY A. BERRYHILL,                                  )
Deputy Commissioner for Operations,                  )
                                                     )
           Defendant.                                )


                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. On June 20, 2018, Plaintiff filed

a Complaint seeking judicial review of an administrative decision that denied Plaintiff’s

application for a period of disability and disability insurance benefits under the Social Security

Act. On August 30, 2018, Defendant filed an Answer to the Complaint and a certified copy of

the Administrative Record. [Docs. 11, 12.] Pursuant to this District’s Local Rule 9.02, Plaintiff

was required to serve and file a Brief in Support of the Complaint within thirty (30) days of

Defendant’s service of the Answer and the Administrative Record. See E.D. Mo. L. R. 9.02.

Plaintiff did not do so and the Court issued an Order to Show Cause why the case should not be

dismissed. [Doc. 14.] Plaintiff requested an extension of time to respond, which the Court

granted on October 26, 2018. [Docs. 15, 16.] On November 1, 2018, Plaintiff submitted two

letters to the court. The first letter discusses Plaintiff’s medical conditions and work history,

which he asserts is not correctly stated in the administrative record. [Doc. 17.] The second letter

states that some information that should have been included in his claim was expunged from the
administrative record to deny his claim. He also states that there are false statements attributed

to the vocational rehabilitation expert’s testimony.

       Pro se complaints must be liberally construed. Estelle v. Gamble, 429 U.S. 97, 106

(1976); Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004) (essence of pro se litigant’s allegation

must be discernable, even if it is not pleaded with legal nicety). Therefore, the Court will

liberally construe Plaintiff’s letters as his Brief in Support of Complaint. Defendant shall file a

Brief in Support of the Answer no later than December 28, 2018. In her Brief in Support of

Answer, the Commissioner should respond to the allegations in Plaintiff’s letters, including the

allegations regarding the expungement of documents and the vocational expert’s testimony.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant shall file a Brief in Support of the Answer

no later than December 28, 2018 and the brief should include responses regarding the

expungement of records and the vocational expert’s testimony.



   Dated this 28th day of November, 2018.




                                               /s/ Nannette A. Baker
                                              NANNETTE A. BAKER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
